 [ex10-3_01.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 1 of 10

 



 

[ex10-3_02.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 2 of 10

 



 

[ex10-3_03.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 3 of 10

 



 

[ex10-3_04.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 4 of 10

 



 

[ex10-3_05.jpg]

 



SUBSCRIPTION AGREEMENT  PAGE 5 of 10

 

 

[ex10-3_06.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 6 of 10

 

 

[ex10-3_07.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 7 of 10

 



 

[ex10-3_08.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 8 of 10

 



 

[ex10-3_09.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 9 of 10

 



 

[ex10-3_10.jpg]

 

SUBSCRIPTION AGREEMENT  PAGE 10 of 10

 





 